a. allan,
Exnisit 1
AO 106 (Rey. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

895 Ocean Drive Loop, Homer, Alaska, 99603

Case No. 3:21-mj-00237-MMS

APPLICATION FOR A SEARCH WARRANT

I, a federal Jaw enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated here by reference.

located in the District of Alaska . there is now concealed (identify the
person or describe the property to be seized):

See Attachment B, incorporated here by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;

& contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;
3 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §1752(a)(1) & (2) Knowingly enter or remain and with intent to impede or disrupt the orderly conduct
and 40 U.S.C. §5104(e)(2)(D) of Government business or official functions. Unlawfully entry at any of the Capitol
& (G) Buildings with the intent to impede, disrupt or disturb session of Congress

The application is based on these facts:

See attached Affidavit in Support of Search Warrant.

vai Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

Sworn to telephonically and signed electronically.

Date: April 22, 2021

 

City and state: Anchorage, Alaska Hon. Matthew M. Scoble, United States Magistrate Judge
Printed name and title

Case 8:21) DOS EMMS “DSR G2” FRA GF/6l21” Bye 7 ot 40
Tace | of YI
© Fxrigit 14

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF

Case No. 3:21-mj-00237-MMS
895 Ocean Loop Drive, Homer, Alaska
99603 Filed Under Seal

hua ae
is, Apr 27 2021

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

1, Wendy Terry, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search 895 Ocean Loop Drive, Alaska, 99603
(hereinafter “SUBJECT PREMISES”), as described in Attachment A, for the things
described in Attachment B. The United States requests authority to seize from the
SUBJECT PREMISES the items described in Attachment B, which your Affiant submits
constitute instrumentalities and evidence of violations under 18 U.S.C. §1752(a)(1) & (2)

and 40 U.S.C. §5104(e)(2)(D) & (G), (hereinafter “TARGET OFFENSES”).

to

] am a Special Agent with the Federal Bureau of Investigation (“FBI”) and
have been since June 2014. I am assigned to the Anchorage Field Office, Joint Terrorism
Task Force. As part of my duties as an FBI Special Agent, I investigate international
terrorist organizations and homegrown violent extremists (HVE); to include but not limited
to, terrorist operators, fundraisers, facilitators, and individuals and organizations involved

in the radicalization and recruitment process. During my time with the FBI, I was also

Cae OOS NS GOSH Pots Aci Bdge Por azo

Paae Zo
e EXHIBIT. 16

Apr 22 2021

assigned to the Violent Crime Squad where I lead and participated in investigations
involving violent crimes, threats, robbery, drugs, and child pornography. I have also been
an affiant on multiple federal search warrants seeking information related to investigations
of violent and sexual offenses.

a Prior to June 2014, I was employed with the Savannah Chatham
Metropolitan Police Department (SCMPD) in Savannah, Georgia, as a Police Officer and
Detective. As a Police Officer and Detective, I was assigned to the Patrol Unit, Crime
Suppression Unit, Property Crimes Detective Unit, and Homicide Detective Unit. During
these assignments I led and participated in a large number of property crime investigations;
led and participated in a large number of drug-related arrests, including buy-bust
operations, reverse buy operations, and surveillance operations; and assisted in the
preparation and execution of numerous search warrants and arrest warrants. The execution
of these search and arrest warrants led to, among other things, the seizure of
communication devices, computers, and other documents relating to the transportation,
ordering, purchase and distribution of controlled substances, and recovery of stolen
property.

4, Since joining the FBI, I have received formal training at the FBI Academy's
Basic Agent Training in Quantico, Virginia. During this five-month course. I received
several hundred hours of instruction in federal criminal violations and investigations,
including but not limited to training related to federal criminal violations related to violent

crime, criminal case management, informant development, and Title III investigations.

Be Sr ORAS Docent bo TEP OF G6 b1 PBSES SOF 40
Case 3:21-m}.0 CRBS Docu { ante G
~ Exihsit Lo

SE" _ Apr 22-2021

5. J have participated in numerous investigations involving a variety of criminal
and national security matters including domestic and international terrorism. Further, I
have conducted and participated in the execution of search warrants, arrest warrants, and
interviews of witness, victims, and subjects involved in the above-referenced crimes.

6. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents, witnesses, and agencies. This
affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant. It does not set forth all of my knowledge, or the knowledge of others, about this
matter.

7 Based on my training and experience and the facts as set forth in this
affidavit, I respectfully submit that there is probable cause to believe that violations of 18
U.S.C. §§ 1512(c)(2); 1752(a)(1) & (2) and 40 U.S.C. §5104(e)(2)(B), (C), (D) & (G) have
been committed by MARILYN HUEPER. There is also probable cause to search the
property described in Attachment A for evidence, instrumentalities, or fruits of these
crimes further described in Attachment B.

PROBABLE CAUSE
Background — The U.S. Capitol on January 6, 2021

8. USCP, the FBI, and assisting law enforcement agencies are investigating a
not and related offenses that occurred at the United States Capitol Building, located at 1
First Street, NW, Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906

on January 6, 2021.

ESSE my-O0S32M Me Bost ige Te POF R61 PB 8 TFL
OWE
> Exnsa La

Apr 22 2021

9, At the U.S. Capitol, the building itself has 540 rooms covering 175,170
square feet of ground, roughly four acres. The building is 751 fect long (roughly 228
meters) from north to south and 350 feet wide (106 meters) at its widest point. The U.S.
Capitol Visitor Center is 580,000 square feet and is located underground on the east side
of the Capitol. On the west side of the Capitol building is the West Front, which includes
the inaugural stage scaffolding, a variety of open concrete spaces, a fountain surrounded
by a walkway, two broad staircases, and multiple terraces at each floor. On the East Front
are three staircases, porticos on both the House and Senate side, and two large skylights
into the Visitor’s Center surrounded by a concrete parkway. All of this area was barricaded
and off limits to the public on January 6, 2021.

10. The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by
USCP. Only authorized people with appropriate identification are allowed access inside
the U.S. Capitol.

1]. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to
members of the public.

12. On January 6, 2021, a joint session of the United States Congress convened
at the U.S. Capitol. During the joint session, elected members of the United States House
of Representatives and the United States Senate were meeting in separate chambers of the

U.S. Capitol to certify the vote count of the Electoral College of the 2020 Presidential
Election, which took place on November 3, 2020 (“Certification”). The joint session began

at approximately 1:00 p.m. Eastern Standard Time (EST). Shortly thereafter, by

Case 3:21-mj-00237-MMS Document 6-1 Filed 0 / Page 4
Case 3:21-mj-00237-MMS eS t 10- tg 676-21 aa 8 of 40

GES O
» Exieit La

hor 22 2021

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve
a particular objection. Vice President Mike Pence was present and presiding, first in the
joint session, and then in the Senate chamber.

13. As the proceedings continued in both the House and the Senate, and with
Vice President Mike Pence present and presiding over the Senate, a large crowd gathered
outside the U.S. Capitol. As noted above, temporary and permanent barricades were in
place around the exterior of the U.S. Capitol building, and USCP were present and
attempting to keep the crowd away from the Capitol building and the proceedings
underway inside.

14. At around 1:00 p.m. EST, known and unknown individuals broke through
the police lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past
USCP and supporting law enforcement officers there to protect the U.S. Capitol.

15. Ataround 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the
House Cannon Office Building and the Library of Congress James Madison Memorial
Building in part because of a suspicious package found nearby. Pipe bombs were later
found near both the Democratic National Committee and Republican National Committee
headquarters.

16. Media reporting showed a group of individuals outside of the Capitol
chanting, “Hang Mike Pence.” I know from this investigation that some individuals
believed that Vice President Pence possessed the ability to prevent the certification of the

presidential election and that his failure to do so made him a traitor.

Case 3:21-mj-00237-MMS Document 6-1_ Filed 04/22/21 Page 5 of 34
Case 3:21-mj- 100237-1 S Document 10- i Fil eat Page 6 of 40

GOQe
Mm ExXwBigT 2 oA

he! Apr 229071
fo

}

17. At approximately 2:00 p.m, some people in the crowd forced their way
through, up, and over the barricades and law enforcement. The crowd advanced to the
exterior facade of the building. The crowd was not lawfully authorized to enter or remain
in the building and, prior to entering the building, no members of the crowd submitted to
security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials. At such time, the certification proceedings were still underway and the
exterior doors and windows of the U.S. Capitol were locked or otherwise secured.
Members of law enforcement attempted to maintain order and keep the crowd from
entering the Capitol.

18. Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S.
Capitol, including by breaking windows and by assaulting members of law enforcement,
as others in the crowd encouraged and assisted those acts. Publicly available video footage
shows an unknown individual saying to a crowd outside the Capitol building, “We’re
gonna fucking take this,” which your affiant believes was a reference to “taking” the U.S.

Capitol.

Case 3:21-mj-00237-MMS Document 6-1 Filed 04/22/21 Page 6 of
Case 3:21-mj-00237 S Docu t OL “ype age 70 40

AHL
» EXHIBIT La

Aue 222012

v Reporter's Footage from Inside the Capitol Siege

 

19. Shortly thereafter, at approximately 2:20 p.m. members of the United States
House of Representatives and United States Senate, including the President of the Senate,
Vice President Mike Pence, were instructed to—and did—evacuate the chambers. That is,
at or about this time, USCP ordered all nearby staff, Senators, and reporters into the Senate
chamber and locked it down. USCP ordered a similar lockdown in the House chamber.
As the subjects attempted to break into the House chamber, by breaking the windows on
the chamber door, law enforcement were forced to draw their weapons to protect the
victims sheltering inside.

20. At approximately 2:30 p.m. EST, known and unknown subjects broke
windows and pushed past USCP and supporting law enforcement officers forcing their way
into the U.S. Capitol on both the west side and the east side of the building. Once inside,

the subjects broke windows and doors, destroyed property, stole property, and assaulted

Case 3:21-m)-00237- MMS Boctiiggt aCe faa 96 8'6t-40

——— CAC
a EXHivit Lt a

Anr 22 2021

federal police officers. Many of the federal police officers were injured, and several were
subsequently hospitalized. The subjects also confronted and terrorized members of
Congress, Congressional staff, and the media. The subjects carried weapons including tire
irons, sledgehammers, bear spray, and Tasers. They also took police equipment fram
overrun police including shields and police batons. At least one of the subjects carried a
handgun with an extended magazine. These actions by the unknown individuals resulted
in the disruption and ultimate delay of the vote Certification.

21. Also, at approximately 2:30 p.m. EST, USCP ordered the evacuation of
lawmakers, Vice President Mike Pence, and president pro tempore of the Senate, Charles

Grassley, for their safety.

22. At around 2:45 p.m. EST, subjects broke into the office of House Speaker
Nancy Pelosi.

23. At around 2:47 p.m., subjects broke into the United States Senate Chamber.
Publicly available video shows an individual asking, “Where are they?” as they opened up
the door to the Senate Chamber. Based upon the context, law enforcement believes that

the word “they” is in reference to members of Congress.

Case 3 31LmLOos3c MMS Bowmen dof lee 1 OTe ise 8 Grl40
age. 4oO
~ EXRWIBIT L «a

Apr 22 2021

A Reporter's Footage from Inside the Capitol Siege

ed! Fas LN a

Where are they?

 

24. After subjects forced entry into the Senate Chamber, publicly available video
shows that an individual asked, “Where the fuck is Nancy?” Based upon other comments
and the context, law enforcement believes that the “Nancy” being referenced was the

Speaker of the House of Representatives, Nancy Pelosi.

A Reporter's Footage from inside the Capitol Siege

 

Case 3:21-mj-00237-MMS Document 6-1 Filed On alo. BG e18) S40

0

4)

Case 3:21-mj-00237- Pocumenb none es
ane lo
~ Exneit La

Apr 22-2001

(

25. An unknown subject left a note on the podium on the floor of the Senate
Chamber. This note, captured by the filming reporter, stated “A Matter of Time Justice is

Coming.”

A Reporter's Footage from Inside the Capitol Siege

 

26. During the time when the subjects were inside the Capitol building, multiple
subjects were observed inside the US Capitol wearing what appears to be, based upon my
training and experience, tactical] vests and carrying flex cuffs. Based upon my knowledge,
training, and experience, I know that flex cuffs are a manner of restraint that are designed
to be carried in situations where a large number of individuals were expected to be taken

into custody.

CASS FILMY OOSST MMS BOSUMEN 94 » F158 947A eb PRAT ho

llo*r 4]
 

27. At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide

curfew beginning at 6:00 p.m.

C688 5 Fi O0237 NM becumient Te" gifs Pasa Potto

OG?
~ ExnBliT 1a

Apr 22 202)

28. At around 2:45 p.m. EST, one subject was shot and killed while attempting
to break into the House chamber through the broken windows.

29. At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

30. Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear
the U.S. Capitol of all of the subjects.

31. Based on these events, all proceedings of the United States Congress,
including the joint session, were effectively suspended until shortly after 8:00 p.m. the
same day. In light of the dangerous circumstances caused by the unlawful entry to the U.S.
Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not
resume until after every unauthorized occupant had left the U.S. Capitol, and the building
had been confirmed secured. The proceedings resumed at approximately 8:00 pm after the
building had been secured. Vice President Pence remained in the United States Capitol
from the time he was evacuated from the Senate Chamber until the session resumed.

32. Beginning around 8:00 p.m., the Senate resumed work on the Certification.

33. Beginning around 9:00 p.m., the House resumed work on the Certification.

34. Both chambers of Congress met and worked on the Certification within the
Capito] building until approximately 3 a.m. on January 7, 2021,

35. During national news coverage of the aforementioned events, video footage
which appeared to be captured on mobile devices of persons present on the scene depicted
evidence of violations of local and federal law, including scores of individuals inside the

U.S. Capitol building without authority to be there.

mj-00237-MMS Document 6-1. Filed 04/22/21 Page 12 of
Case 3:2-m i-00237-M ae | 0-2 at yf 21 BGS 18 oF do

age |
~ EXiBit 14 @Aa

Apr 2? 2021

36. Based on my training and experience, I know that it is common for
individuals to carry and use their cell phones during large gatherings, such as the gathering
that occurred in the area of the U.S. Capitol on January 6, 2021. Such phones are typically
cartied at such gatherings to allow individuals to capture photographs and video footage of
the gatherings, to communicate with other individuals about the gatherings, to coordinate
with other participants at the gatherings, and to post on social media and digital forums
about the gatherings.

37, Many subjects seen on news footage in the area of the U.S. Capitol are using
acell phone in some capacity. It appears some subjects were recording the events occurring
in and around the U.S. Capitol and others appear to be taking photos, to include photos and
video of themselves after breaking into the U.S. Capito] itself, imcluding photos of
themselves damaging and stealing property. As reported in the news media, others inside
and immediately outside the U.S. Capitol live-streamed their activities, including those
described above as well as statements about these activities.

38. Photos below, available on various publicly available news, social media,
and other media show some of the subjects within the U.S. Capitol during the riot. In
several of these photos, the individuals who broke into the U.S. Capitol can be seen holding

and using cell phones, including to take pictures and/or videos:

Case 3:21-mj-00237-MMS Document 6-

-M 1, Filed d 04s ser, P pag4 BofA
Case 3:21-mj-00237-M Document 19-2 _ 1 4'0 0
Me Dacian Ta aes dy
r EXHIBIT L

Wj 22-7001

 

 

! https://losangeles.cbslocal.com/202 1/01/06/congresswoman-

capitol-building-takeover-an-attempted-
coup/

Case 3: 51. ‘m)-00287 NIMS f OCUIHe rer nti9-2 er PABEgk ye of40
Qae|ls or 4]
Exmipit 4

{L. )
MO awn 72201

 

 

=

e https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-
2021-1.

3 https://www.thv1 1.com/article/news/arkansas-man-storms-capitol-pelosi/9 1-4 labde60-a390-4a9e-
b5£3-d80b0b9614 le

BEST SOS, BOSUSA foto 2 cried haere. PAGE 1e oF a0

ace. Ie o
ExXtigig 1.

Apr 22 2021

Facts Specific to This Application
39. On February 17, 2021, MARILYN HUEPER and PAUL HUEPER were
identified by Alaska Airlines flight crew as a “non-compliant” passenger. PAUL and
MARILYN HUEPER refused to follow mask regulations and were banned from flying
with Alaska Airlines.
40. On February 24, 2021, the FBI was contacted by the [ET

| eRe | Witness 1. Witness 1 advised in addition to the mask policy violation

committed by both PAUL and MARILYN HUEPER, Witness 1 provided the FBI with an
Instagram photograph from PAUL HUEPER’s posts. Additionally, Witness | searched the
FBI’s tip line in reference to the Capitol riot and believed the woman in photograph 225 A
and B resembled MARILYN HUEPER, by matching the exact description of HUEPER
dressed in the same clothing and purse from PAUL HUEPER’s Instagram post.

Photograph’s A and B were taken from inside the Capitol building past the barriers.

Case 3 F4-m00287- MNS ee 2 ag? 5h BSS 9 PbP40
 

Photograph #225 B
Photograph #225 A

41, On January 10, 2021, PAUL HUEPER posted on Instagram, “Marilyn
approaching the Capital. As Patriots, there is a righteous revolution to take back our
country. Keep praying...we are only getting stronger and will not quit till until our country
is restored. To be there was a once-in-a-lifetime experience. To be surrounded by a million

Patriots who loved this country is something I will never forget. STOP THE STEAL!”.

Case 3:21-m 3 ment 6-1, Filed 04/22/21 Page 17 of
Case 3:21-m myo NS ime te ecg BRE 18 oF Ao
™ EXtmHBit 1t O

Y 44 Apr 22 2021

PI pes Are en
Paulhueper + hat

wey  paulhueper S257 OF 202¢
we NMaritye appr
Patnets

 

 

42. FBI Special Agent | Spat | reviewed the surveillance video from the
Capitol and discovered MARILYN HUEPER is also on video between 2:39 P.M. and 2:46
P.M. in the Rotunda Interior Door, H227 Hallway leading to the Speaker of the House’s
Office, The East Corridor hallway, and the main Balcony area (screen shots provided in

paragraphs 45-49). MARILYN HUEPER enters the Speaker of the House’s office.

 

43.

GSA mos Ml oeuis wie 2 pie estes Babe 1 P bP a0
Gane. |
- EXIT 1 A

22 2021

 

ESA ORY mea boat r2_ ied 726724 PBAGe SC oF 40
EXinBitr 1

( )

A Apr 22 2021

 

44. On January 6, 2021, MARILYN HUEPER is seen in a video recorded by a
bystander in Speaker Pelosi’s office located in the Capitol. The video shows MARILYN
HUEPER reach in from outside of the captured area of the recording, disconnect the laptop
of the attached cables, and then hand her black gloves to an unknown male to use while

grabbing the laptop. Once the laptop cable was removed an unknown male was able to

RES ty de une nf tee 2 ree Green PROG SS PLP a0
all, |
© Exnizir 1

W Ape 22 2021

remove the laptop from the desk then the recording ended. The device taken was an HP

45. As MARILYN HUEPER is on video walking in the hallway leading to the
Speaker Pelosi’s office, she reaches out with her right hand to push the elevator button.
MARILYN HUEPER was wearing a metallic ring on her right-hand right thumb and
another metallic ring on her right-hand ring finger. MARILYN HUEPER is also seen with
a pair of black gloves in her hands. When comparing the video taken by a bystander of the
laptop being taken the video shows the same jacket, both rings, and the gloves of

MARILYN HUEPER.

 

BS SEE COSTUME BSSHMEAE Foto filed B 726721 "Page 22'of
CHC ye @ ]
: Apr 22 2021

© EXERT 1

they got the laptop

 

BSA; HSUEH Lo-2 HIP OAS6 1 PBAGCS SbF do
aae Z3 or 4)
EXMBit 19

MO tye 22-202

(
ae

they got the laptop

 

46. A Department of Motor Vehicle query revealed the Driver’s License
photograph belonging to MARILYN HUEPER. The FBI confirmed the woman in
photograph’s 225 A and B was MARILYN HUEPER by comparing MARIYLYN
HUEPER’s Driver License photograph.

47. On March 16, 2021 PROVIDER was served with a preservation letter under
18 U.S.C. § 2703(f) related to Instagram (controlled by Facebook) user display name, Paul

Hueper.

BEF reese care ip ee Ce PROGRES OF 40
o Exit 1

Apr 22 202

48. On March 17, 2021, a grand jury subpoena was served on PROVIDER
seeking basic subscriber information regarding Instagram (controlled by Facebook) user
display name, Paul Hueper. A response received from the PROVIDER identified Instagram
(controlled by Facebook) user display name, Paul Hueper as PAUL HUEPER’s and further
indicated that PAUL HUEPER was the subscriber associated with the account.

49. A Department of Motor Vehicles query revealed the Driver’s License
photograph belonging to PAUL HUEPER. The FBI confirmed Instagram account display
name Paul Hueper, was PAUL HUEPER, by comparing PAUL HUEPER’s Driver's
License photograph, with the Facebook photographs.

50. On March 23, 2021 MARILYN HUEPER was identified by a third party as
the person in FBI BOLO photographs 225 A and B from inside the Capitol. Wimess 2
knows MARILYN HUEPER ae 2x confirmed she is the person in
photographs 225 A and B.

IDENTIFICATION OF SUBJECT PREMISES

51. Database search showed MARILYN HUEPER last applied for a Permanent
fund Dividend (PFD) in March 2020. The address listed in the application was verified as
the SUBJECT PREMISES.

52. On April 14, 2021 surveillance conducted by FBI employees at the
SUBJECT PREMISES confirmed both PAUL and MARILYN HUEPER live at the
SUBJECT PREMISES.

/f
Hf

CES TSS oe BSCuINE, At Pot 2 cred Re Page o30bF ho
™ Exmeiy 1

Apr 22 2121

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

53. As described below in Attachment B, this warrant seeks authority to scarch
any containers located within the SUBJECT PREMISES capable of holding the items
described in Attachment B. These containers include any electronic devices located
within the SUBJECT PREMISES. The searching of any electronic devices located
within the SUBJECT PREMISES is appropriate for several reasons. First, the search of
electronic devices may allow law enforcement to identify any occupants of the premises.
Second, in my training and experience, I know that individuals involved in joint criminal
activity frequently communicate with one another through cell phones, instant messaging,
and other social media platforms. These communications may address planning and
execution of the crime, as well as attempts to evade law enforcement. In addition, while
planning criminal activities, users may use internet-capable devices such as smart phones,
tablets, or laptop computers to locate information about their target, such as a map of the
target location and escape routes. Third, I am familiar with instances in which
individuals involved in criminal activity have spoken to others through direct
communications and other forms of communications, to include text messaging, instant
messaging, and social media platforms, about their crimes attributes of digital evidence.

54. | Searches and seizures of evidence from computers and other Internet access
devices require agents to seize most or all electronic items (hardware, software,
passwords and instructions) to be processed later by appropriate personnel in a controlled

environment.

Case 8.21 i C2, Scuiiey 2 E| veg Gra6re4 PROG S3O oP ho
OC
Exmait 4
Apr 22 2021

55. Searching digital evidence systems for criminal evidence requires
experience in the computer and cellular telephone field and a properly controlled
environment in order to protect the integrity of the evidence and recover even “hidden,”
erased, compressed, password-protected, or encrypted files. Since digital evidence is
extremely vulnerable to tampering or destruction (both from external sources and from
destructive code imbedded in the system as a “booby trap”), a controlled environment is
essential to its complete and accurate analysis.

56. Computers and other digital communications devices contain volatile
memory that contains information only while the device is in a powered on and/or
running state. I know that powering off the device may result in the loss of the volatile
information. Adding an external evidence storage device will cause minor changes to the
state of the computer but will allow for the best effort in fully capturing the state of the
running evidence. This capture of information requires technical expertise to ensure the
resulting data can be examined by all subsequent investigators. This captured information
tpay include current and recent use of the computer, use of encryption, use of other
communications devices, routes of Internet and other digital communications traffic and
passwords, encryption keys or other dynamic details relevant to use of the system.

57. Law enforcement personnel trained in searching and seizing computer data
will seize items of evidentiary value and transport the same to an appropriate law
enforcement laboratory for off-site review. The electronic media will be reviewed for the

evidence described in Attachment B in accordance with and as defined by the review

protocols described below.

GEE CO scumiegt 40-2 ‘Pied Byrzeres PBI8S oP bP a0
OAR LZ
© Exnsisr 1 0

{

Apr 22 2021

58. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a hard drive, deleted or viewed via the Internet. Electronic files
downloaded to a hard drive can be stored for years at little or no cost. Even when such
files have been deleted, they can be recovered months or ycars later using readily
available forensics tools. When a person “deletes” a file on a home computer, the data
contained in the file does not actually disappear; rather, that data remains on the hard
drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted
files, may reside in free space or slack space - that is, in space on the hard drive that is not
allocated to an active file or that is unused after a file has been allocated to a set block of
storage space - for long periods of time before they are overwritten. Files that have been
viewed via the Internet are automatically downloaded into a temporary Internet directory
or "cache." The browser typically maintains a fixed amount of hard drive space devoted
to these files, and the files are only overwritten as they are replaced with more recently
viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a
hard drive depends less on when the file was downloaded or viewed than on a particular
user's operating system, storage capacity, and computer habits. The search for these files
and file fragments can take considerable time, depending on the computer user’s
practices.

59. | know from training and experience that computers or other digital devices
used to access the Internet usually contain files, logs or file remnants which would tend to

show ownership and use of the device, ownership and use of any external devices that

nN
i
=
oO t
OS
NO
We5
nN

WS Document 10-2 (ied d7/26/21  Pagé 28 oF A
eee bie fa earpess ag 0
_ ~

EXmeir 4

had been attached to the computer or other digital devices, as well as ownership and use
of Internet service accounts used for the Internet or cellular data network access.

60. I know from training and experience that digital crime scenes usually
include items or digital information that would tend to establish ownership or use of
digital devices and Internet access equipment and ownership or use of any Internet
service or digital cellular service accounts used to participate in the exchange, receipt,
possession, collection or distribution of child pornography.

SPECIFIC METHODS OF SEARCHING FOR DIGITAL EVIDENCE

61. Tam seeking authority to search for, among other things, items containing
digital data, more particularly described in Attachment B. Consistent with Rule
41(e)(2)(B), the warrant | am applying for would permit seizing, imaging, or otherwise
copying storage media that reasonably appear to contain some or all of the evidence
described in the warrant, and would authorize a later review of the media or information
consistent with the warrant. The later review may require techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of
a hard drive to human inspection in order to determine whether it is evidence described
by the warrant.

62. The search of a computer hard drive, cell phone, or other computer storage
medium is a time-consuming manual process often requiring months of work. This is so
for a number of reasons, including the complexity of computer systems, the multiple
devices upon which computing can take place, and the tremendous storage capacity of

modern-day computers, and the use of encryption or wiping software. ] know from my

ASE GOES GEUIHEHE 20-2  HASP G F631 PRAGES9 FL
RE SAM SO RY. ee Bae Behera Page 0
~ Exmpir 2 9

Apr 222021

training and experience, and from my discussions with trained computer forensic
examiners, that a review of such quantities of evidence can take a significant amount of
time, Second, there is a limited pool of personnel capable of conducting a forensic
examination. Third, in some instances an individual may utilize encryption software or
other publicly-available techniques such as wiping software to hide their activities.
Forensic tools are available to circumvent some of these techniques; however, these tools
may require a significant allocation of resources and a substantial period of time. With
rare exception, searches will not be performed on original digital evidence. Instead, I
know that the first priority of a digital evidence forensic examination is the preservation
of all data seized. As such, original digital media will be. wherever possible, copied, or
"imaged," prior to the start of any search for evidence. The copy will be authenticated
digitally as described in the paragraph below.

63. I know that a digital forensic image is the best possible copy that can be
obtained for a piece of digital media. Forensic imaging tools make an exact copy of
every accessible piece of data on the original digital media. In general, the data
contained on the original media is run through a hashing algorithm as described above,
and a hash value for the entire device is generated. Upon completion of the imaging
process, the same hash algorithm is run on the imaged copy to ensure the copy is an exact
duplicate of the original.

64. In the event that a piece of digital media is found not to be (a) an
instrumentality of the offense, (b) a fruit of the criminal activity, (c) contraband, or (d)

evidence of the offenses specified herein, it will be returned as quickly as possible.

BESTT INE BOSUMSAl Pots apse PREGESO oF Lo
Ov At

 
- E XHiBIT 1 O
X= _Agr 22.2011
REQUEST TO SUBMIT WARRANT BY TELEPHONE
OR OTHER RELIABLE ELECTRONIC MEANS

65. Lrespectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules
of Criminal Procedure, permission to communicate information to the Court by telephone
in connection with this Application for a Search Warrant. | submit that Assistant U.S.
Attorney Adam Alexander, an attomey for the United States, is capable of identifying my
voice and telephone number for the Court.

SEALING REQUEST

66. It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including
the application and search warrant. | believe that sealing this document is necessary
because the items and information to be seized are relevant to an ongoing undercover
investigation and not all of the targets of this investigation will be searched at this time.
Based upon my training and experience, I have learned that criminals actively search for
criminal affidavits and search warrants via the Internet. Premature disclosure of the
contents of this affidavit and related documents may have a significant and negative
impact on the continuing investigation and may severely jeopardize its effectiveness by
allowing any individuals suspecting in this case of fleeing and destroying evidence.

CONCLUSION

67. Based upon the information above, your affiant submits that there is probable

cause to believe that violations of Title 18, United States Code, Section 18 U.S.C.

§1752(a)(1) & (2) and 40 U.S.C. §5104(e)(2)(D) & (G), that the items described in

vase & 37MMS bocument 20-2 HARE G76 PAGES? FY
C mp0 S534 Tas 8 Sea ee es 1 fe 0
~ Exmetr 71
Apr 22 2021

Attachment B are evidence and instrumentalities of the above-described violation, and that
the items described in Attachment B are likely to be found in the SUBJECT PREMISES

described in Attachment A.

68. | submit that this affidavit demonstrates and establishes that there is probable
cause for a warrant to search the SUBJECT PREMISES described in Attachment A, and

the seizure of the items described in Attachment B.

Respectfully submitted,

  
    

Special Agent
Federal Bureau of Inves

Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 22

ES Osrars
Po;
(G2

2021.

    

“ase S21 6 Bb Paagahotel
ee case 3 21-mm}.00837. Bees By Ri 2crie (4 (ere 4 0
Expizir 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
IN THE MATTER OF THE SEARCH OF

895 Ocean Drive Loop, Homer, Alaska,

)

)

) Case No. 3:21-mj-00237-MMS
99603 )

)

)

)

)

FILED UNDER SEAL

 

= Apr 22 2021

ATTACHMENT A

Property to be searched

The property to be searched is described as follows:

895 Ocean Loop Drive, Homer is a two-story residential building. The east side of
the building and the second floor are utilized as rooms for rent. The rental room are
clearly marked as the Alpenglow, Glacier, High Tide, and Bay View rooms. The rest of
the living space is marked to the public as “Private Rooms- Staff Only”. The property to
be searched will be limited to only areas maintained, controlled, and lived in by the
owners of the property.

As described in this warrant, 895 Ocean Drive Loop, Homer, Alaska, 99603
(SUBJECT PREMISES), includes all rooms (not rented), attics, basements, and other
parts therein that could house or contain the items identified in Attachment B, the
surrounding grounds, and any garages, storage rooms, trash containers, outbuildings and

vehicles of any kind located thereon.

CASES SETI OLS7 MSS DBSGHER PL 8:3 a PAGS 48 \6F 40
Ane 25 0 |
© Exmpir 3%

v Apr 22 2021

 

 

NOTHING FOLLOWS

 

Case 3;21-mj-00237-MMS_ Doc
Case 3:21-mj-00237- ae oh 4 pia aes of 40
E xWeit A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
IN THE MATTER OF THE SEARCH OF

895 Ocean Drive Loop, Homer, Alaska,
99603

Case No. 3:21-mj-00237-MMS

)
)
)
) FILED UNDER SEAL
)
)
)

 

X= Apr 22 2021

ATTACHMENT B

Particular Items to be Seized and Procedures
to Facilitate Execution of the Warrant

1 The following items to be searched for and seized from the property listed
in Attachment A constitute instrumentalities and evidence of violations of 18 U.S.C.

§1752(a)(1) & (2) and 40 U.S.C. §5104(e)(2)(D) & (G).

a. Clothing, including dark colored hooded women’s long “puffy” style jacket
with white lettering on the upper left shoulder, dark colored leather boots,
dark pants, a black shirt with white flower patterns, and an orange reflective
belt;

b. Jewelry, including, metallic thumb ring, and metallic band sized for ring
finger, and diamond shaped dangling earrings;

c. HP ProBook 640 G5 i5 Laptop a and

d. Any other property stolen from the Capitol on January 6, 2021.

2. Any containers located within the location listed in Attachment A capable of

containing any of the items identified above;

ase 3:31-m) 00287 MMS Document 162 EIA 87/2824 PAGE 38%
Case 3:31-m-002 ee AAS? a 40
Exmnpir 2 Sem

3. Any computer or storage medium, including mobile phones, tablets, laptops,
and other internet-capable devices, capable of containing any documents, receipts,
correspondence, communications, images/media of the above items, found within the
location described in Attachment A, and whose seizure is otherwise authorized by this
warrant (hereinafter “DEVICE”) may be searched for the following:

a. All photographs, images, videos, communication, text messages, instant
messages, emails made on or after January 6, 2021 made in reference to
entering the Capitol building, to include but not limited to, theft of electronic
devices;

b. Evidence of the times the DEVICE was used;

c. Evidence of who used, owned, or controlled the DEVICE at the time of the
violation listed in this warrant were created, edited, or deleted:

d. Documentation and manuals that may be necessary to access the DEVICE or
to conduct a forensic examination of the DEVICE;

As used above, the terms “records” and “information” includes all forms of creation
or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writings, drawings or
paintings): any mechanical form (such as printing or typing); and any photographic form
(such as microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or
photocopies).

The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

case 3:31 OOS MME Space le? Ela piseles Page 30 bf'40
CAC 246°
EXWBiT_ 1,
me Apr 22 2021
arithmetic, or storage functions, including desktop computers, notebook computers, mobile
phones, tablets, server computers, and network hardware.
L Information to be seized by the government
All information described above in Section I] that constitutes fruits, evidence and
instrumentalities of violations of Title 18 U.S.C. §§ 1512; 1752(a)(1) & (2) and 40 U.S.C.
§5104(e)(2)(B), (C), (D) & (G) as described in the affidavit submitted in support of this
Warrant, including, for the Account, information pertaining to the following matters:

(a) Information that constitutes evidence concerning persons who either (i)
collaborated, conspired, or assisted (knowingly or unknowingly) the
commission of the criminal activity under investigation, including records
that help reveal their whereabouts;

(b) Information that constitutes evidence indicating the state of mind, e.g., intent,
absence of mistake, or evidence indicating preparation or planning, related
to the criminal activity under investigation;

(c) Information that constitutes evidence concerning the breach and unlawful
entry and damage to property of the United States Capitol on January 6, 2021:

(d) Information that constitutes evidence concerning the riot at the United States
Capitol on January 6, 2021;

(e) Information that constitutes evidence concerning disruption of proceedings
by and before the U.S. Congress at the United States Capitol on January 6,

2021;

Case Sim 00237 MM. Destinent A? Fig. nea pagé 3Pbf40

a OAe
Exner ti ©

 

 

  
 
  
 
  
  
   
   
   
   
  
 
   

 

canines smmemenemmnia
_\'S3 (Rew 11/13) Search and Seizure Warrant
UNITED gnats DIsTRICE Cour’
for the
District of Alaska

In the Matter of the Search of

(Briefty describe the property 10 be searched
or identify the person by name and address)

895 Ocean Drive Loop, Homer, Alaska, 99603

Case No,  3:21-m)-00237-MMS-

ee ee

)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforeement officer

An application by a federal law enforcement officer or an attorney for the government requests the
of the following person or property located in the District of A
(identify: the person or describe the property to be searched and give its location):

See Attachment A, incorporated here by reference.

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
described above, and that such search will reveal identifi the person or describe the property to be seized):

See Attachment B, incorporated here by reference.

YOU ARE COMMANDED to execute this warrant on or before May 6, 2021
34 in the dayne. 6: 00 a.m. to 10:00 p.m. = Dat any) time in the day or night because good cause has been.

 

Unless. delayed not x is authorized Peto: you rae give a copy of the warrant and a receipt for the pro
person from whom, or from whose p premises, the property was taken, or leave the copy and receipt at the place ¥
property was taken.

The officer executing. this: warrant, or an officer present during the execution of the warrant, must
as required by law and promptly return this warrant and inventory to

 

(United States \ aginst
Pursuant to 18 U.S.C, § 3103a(b), | find that immediate notification may have an adverse

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to de
property, will be searched or seized (check the appropriate box).

OD for days (not to exceed 30) © until, the facts justifying, the later s ei
Date and time issued: April 22, 2021/1000 hours

City and state: Anchorage, Alaska

Case 3:21-mj-00237- ecumepf4o.2 ied b7yd6/21 Page 38 of 40
“ Exuvei 2”

24 gRew 11/15) Search and Seizure Warrant {Page 2)

Return

 

 

Case No.:
3:21-mj-00237-MMS

 

Date and time warrant executed:

 

Copy of warrant and inventory left wiih:

 

Inventory made in the presence af

 

Inventory of the proporty taken and name of any person(s) solved:

 

Certification

 

designated judge.

 

 

Date: _ Oe

J declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

Executing officer's signanire

Te en et te eee,

” Printed name and tile

 

 

Case s-m-002s7 HosggpsmfO ex Trielb bese Page 39 of 40
 
     

at itad LhnloF Ana). DY JTAve2npyvo

—_ fa al Crna | # FIFRAZ FN ELM x Model: A144 . ==

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/
Received From a Yt

lp
Printed Name/Title: UG.

Case 3:21-mj-00237-MM 1M PoRemaenye

iled OV] p21 Page 40 of 40

    
